             Case 2:20-cr-00093-RAJ Document 147 Filed 01/22/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                       NO. 2:20-cr-00093-RSM
10
                           Plaintiff,
                                                      STIPULATED MOTION AND ORDER
11
                                                      FOR TRANSFER OF CASE TO DREAM
12                                                    PROGRAM
                      v.
13
      TARA SCOTT,
14
                           Defendant.
15
16                                      I.    MOTION
17         The above-named defendant was identified by the Drug Reentry Alternative
18 Model (DREAM) Executive Review Team as a potential candidate for participation in
19 the DREAM program. Thereafter, and with this Court’s permission, defendant was
20 offered voluntary participation in the DREAM program. At the initial appearance before
21 the DREAM Judicial Officer, the defendant executed the DREAM contract. Sentencing
22 is to held in abeyance while the defendant completes or is otherwise terminated from the
23 DREAM program. The defendant has therefore elected to voluntarily participate in the
24 DREAM program, and the DREAM Judicial Officer has approved the defendant’s
25 participation in the program.
26         Accordingly, the Executive Review Team respectfully moves this Court to transfer
27 this case to the DREAM Judicial Officer for all further proceedings.
28
     STIPULATED MOTION AND ORDER FOR                                          DRUG REENTRY
                                                                           ALTERNATIVE MODEL
     TRANSFER OF CASE TO DREAM PROGRAM - 1                                  U.S. DISTRICT COURT
                                                                            700 STEWART STREET
                                                                          SEATTLE, WASHINGTON 98101
             Case 2:20-cr-00093-RAJ Document 147 Filed 01/22/21 Page 2 of 2




 1                                         II.    ORDER
 2         The above-named defendant’s participation in the Drug Reentry Alternative
 3 Model (DREAM) program having been approved, the defendant having elected
 4 voluntarily to participate in the DREAM program, and the defendant having entered a
 5 guilty plea pursuant to a plea agreement conditioned on the defendant’s participation in
 6 the DREAM program,
 7         IT IS HEREBY ORDERED that, upon acceptance of the transfer by the DREAM
 8 program’s Judicial Officer, the above-captioned case shall be transferred to the DREAM
 9 Judicial Officer for all further purposes.
10
11         DATED this 22nd day of January, 2021.
12
13
14
15
                                                      A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16
17
18         The undersigned United States District Judge, being the DREAM program’s
19 Judicial Officer, hereby accepts the transfer of this case for all further purposes.
20
21         DATED this 22nd day of January, 2021.
22
23                                                    A
                                                      _______________________________
                                                      HON. RICHARD A. JONES
24                                                    United States District Judge
25
26
27
28
     STIPULATED MOTION AND ORDER FOR                                           DRUG REENTRY
                                                                            ALTERNATIVE MODEL
     TRANSFER OF CASE TO DREAM PROGRAM - 2                                   U.S. DISTRICT COURT
                                                                             700 STEWART STREET
                                                                           SEATTLE, WASHINGTON 98101
